NO. 07-10-0038-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                    APRIL 12, 2010
                           ______________________________

                                ROBERT DAVID JACKSON,

                                                                  Appellant

                                              V.

                                    JESSICA LEA GRAY,

                                                       Appellee
                           ______________________________

            FROM THE 46th DISTRICT COURT OF WILBARGER COUNTY;

                    NO. 25,112; HON. DAN MIKE BIRD, PRESIDING
                         ______________________________

                               MEMORANDUM OPINION
                           ______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Robert David Jackson perfected this appeal on January 25, 2010. The appellate

record was due on or about March 12, 2010. Both the district clerk and court reporter

have filed motions to extend the time to file their records because appellant apparently

failed to pay or make arrangements to pay for them, as required by Texas Rules of

Appellate Procedure 35.3(a)(1)(2) and 35.3(b)(3). By letter dated March 29, 2010, we

directed appellant to certify to this court, by April 8, 2010, that he had complied with rule of
procedure 35.3(a)(1)(2) and 35.3(b)(3). So too was he informed that failure to meet that

deadline would result in the dismissal of his appeal. To date, this court has not received

either the clerk=s record, the reporter=s record, or notification that the records have been

paid for or that arrangements have been made for payment. Nor has this court received

any request to postpone the dismissal date. Consequently, we dismiss the appeal for

want of prosecution.



                                                 Per Curiam




                                             2